ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Gilliam, 2013 IL App (1st) 113104




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    ATTIM GILLIAM, Defendant-Appellant.



District & No.             First District, Third Division
                           Docket No. 1-11-3104


Filed                      November 13, 2013
Rehearing denied           December 10, 2013


Held                       Defendant’s convictions for predatory criminal sexual assault and
(Note: This syllabus       aggravated criminal sexual abuse of his stepdaughters were upheld where
constitutes no part of     jurisdiction in Illinois was established beyond a reasonable doubt, despite
the opinion of the court   evidence indicating that similar acts occurred while they were living in
but has been prepared      Indiana, and the trial court’s use of the “specific question and response
by the Reporter of         process” in determining whether the prospective jurors understood and
Decisions for the          accepted the Zehr principles complied with Supreme Court Rule 431(b);
convenience of the         however, the duplicate DNA and State’s Attorney trial fees imposed on
reader.)
                           defendant were vacated so that defendant was left with only one of each
                           fee where the statute requires only one DNA sample and defendant’s two
                           cases were joined and tried in two days with a $50 fee for each day.


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 09-CR-3078, 09-
Review                     CR-3079; the Hon. Dennis J. Porter, Judge, presiding.


Judgment                   Affirmed.
Counsel on                 Michael J. Pelletier and Michael H. Orenstein, both of State Appellate
Appeal                     Defender’s Office, of Chicago, for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Yvette Loizon and Koula
                           Fournier, Assistant State’s Attorneys, of counsel), for the People.


Panel                      PRESIDING JUSTICE HYMAN delivered the judgment of the court,
                           with opinion.
                           Justices Neville and Pucinski concurred in the judgment and opinion.



                                              OPINION

¶1           A jury convicted defendant Attim Gilliam of two counts each of predatory criminal
        sexual assault and aggravated criminal sexual abuse against his stepdaughters, Beonca W.
        and Brianna W. Gilliam was sentenced to two natural life sentences for the predatory
        criminal sexual assaults and two sentences of seven years for the aggravated criminal sexual
        abuse. Gilliam contends that (i) the manner in which the jury was instructed amounted to
        plain error where he could have been convicted of criminal acts that occurred outside of
        Illinois and (ii) the trial court failed to comply with Illinois Supreme Court Rule 431(b) (eff.
        May 1, 2007) in admonishing potential jurors on key legal principles. We affirm.
¶2           Viewing all the evidence in the light most favorable to the State, we find the essential
        elements of the crimes, including jurisdiction in Illinois, were proven beyond a reasonable
        doubt, even though there was some evidence that similar acts of sexual abuse occurred while
        the defendant and the girls lived in Indiana. Accordingly, we find no error in the jury
        instructions. Moreover, we find the trial court complied with Rule 431(b) when it used the
        “specific question and response process” the rule requires and asked the potential jurors
        whether they understood and accepted the principles set out in the rule.
¶3           Gilliam also argues, and the State agrees, that he was assessed duplicate fees for DNA
        testing and State’s Attorney’s trial fees. We vacate the duplicate fees assessed against him.

¶4                                       BACKGROUND
¶5          In 1996, Gilliam lived with his mother in an apartment located on Monroe Street, in
        Chicago. Gilliam began dating a woman named Tenise, who lived in the apartment building
        next door. At the time, Tenise had two daughters, two-year-old Beonca and four-month-old
        Brianna. Gilliam and Tenise eventually married and had three children together. Gilliam and
        Tenise moved several times, including from Chicago to Indianapolis and then back to
        Chicago. The couple divorced in 2004.
¶6          In 2007, Beonca told an aunt that Gilliam had engaged in sexual acts with her involving

                                                  -2-
       his penis, mouth, and foot. In 2008, Brianna reported similar sexual abuse to an aunt.
       Following a police investigation of Beonca’s and Brianna’s allegations, on January 16, 2009,
       Gilliam was arrested. The next day, Gilliam provided separate written statements regarding
       each girl to an assistant State’s Attorney (ASA).
¶7         In his statement regarding Beonca, Gilliam stated that in 1996, he lived with his mother
       in an apartment on Monroe Street, in Chicago. Gilliam began dating Tenise, who had two
       daughters, Beonca, two years old, and Brianna, an infant. In 1998, Tenise, Beonca, and
       Brianna moved in with Gilliam and his mother. In 2000 or 2001, Gilliam moved with Tenise,
       Beonca, and Brianna into their own apartment on 76th Place. After about four to six months,
       they moved to Indianapolis. Gilliam and Tenise got married and had three girls of their own
       together. They all lived in Indianapolis for about two years before returning to Chicago for
       good in 2003. When they moved back to Chicago, Gilliam, Tenise, and all five children
       moved into Gilliam’s mother’s apartment on Monroe Street, and soon his relationship with
       Tenise started to break up.
¶8         Gilliam stated that two or three times while he living on 76th Place, Beonca “started
       grabbing on him,” “coming on to him,” and “grabbing his private part, his penis, on the
       outside of his shorts.” Gilliam stated that Beonca, who was about seven years old, would
       instigate these incidents.
¶9         After they moved to Indianapolis in 2001, Gilliam described an incident in which seven-
       year-old Beonca instigated “touchy-feely” contact and “was coming on to [him]” by
       “grabbing his penis and being affectionate.” On this occasion, his penis came out of the vent
       of his boxer shorts, and Beonca grabbed his bare penis. Gilliam stated that there was another
       incident in Indianapolis in which he and Beonca were on his bed. Gilliam stated that Beonca
       rubbed his penis with her feet on the outside of his boxer shorts and he rubbed Beonca’s
       vagina on the outside of her underwear with his feet.
¶ 10       When they moved back to his mother’s apartment on Monroe Street, there was an
       incident of “playing footsies” with Beonca. At the time, Beonca was about eight or nine years
       old and, according to Gilliam, instigated the incident. Brianna, who was six or seven years
       old, was also involved in this incident. Gilliam was on his bed watching television with
       Beonca and Brianna. Both girls rubbed his penis with their feet and he rubbed both girls’
       vaginas with his feet. The girls had their underwear on and he went back and forth from one
       girl to the other, rubbing both of their vaginas. His penis came out of the front vent of his
       boxer shorts and the girls rubbed his bare penis with their feet. The contact was skin-to-skin.
       Gilliam stated that he was aroused from this incident and had an erection while the girls were
       rubbing his penis with their feet. Gilliam stated that this was the last incident of a sexual
       nature between him and either Beonca or Brianna.
¶ 11       Gilliam stated that Beonca was always the one that instigated the incidents. He and
       Tenise caught Beonca and Brianna playing with each other in a sexual manner on a few
       occasions. Gilliam stated that Beonca taught Brianna about sex and made Brianna more
       “curious” and “aggressive” about sex. Gilliam stated that he never penetrated Beonca, never
       put his penis inside of her vagina, never put his mouth on her vagina, and never ejaculated
       on or in front of Beonca. Gilliam explained that he should have been the “bigger man” about


                                                -3-
       it and resisted Beonca when she was “coming on to him” because she was so young. Gilliam
       knew what he was doing was wrong and would tell the girls not to tell anybody because he
       could get in “big trouble.” Gilliam stated that he was sorry for what he did, and that he never
       forced himself on the girls or used strength in any way. He always asked the girls if they were
       alright with what was going on, if they wanted to do it, and if they felt good about it. Gilliam
       wanted to make sure the girls were enjoying it and were not uncomfortable in any way.
       Gilliam knew he should not have done what he did, and hoped that he did not hurt the girls.
       Gilliam stated that he was treated well by police and the ASA, and provided the statement
       freely and voluntarily.
¶ 12        In his statement regarding Brianna, Gilliam stated that on one occasion while they were
       living on 76th Place, Gilliam was home alone with the girls while Tenise was at work.
       Brianna, who was five years old at the time, started getting “flirtatious” with him. Brianna
       grabbed his penis while they were in the hallway. Gilliam stated that he was “shocked” by
       Brianna’s behavior and knew that Beonca must have been influencing her. He became
       aroused and took Brianna into the bathroom, where he pulled down both his and Brianna’s
       pants and underwear, and rubbed his bare penis against the outside of Brianna’s bare vagina
       without penetration. He asked Brianna if she was “ok,” and she replied “yes.” He told
       Brianna not to tell anybody about what happened because he could get in a lot of trouble, and
       told her to leave the bathroom. He then masturbated until he ejaculated. Gilliam stated that
       while they were living in Indianapolis, a similar incident occurred where he rubbed his bare
       penis on Brianna’s vagina.
¶ 13        Gilliam stated that when they moved back to Chicago from Indianapolis, he, Tenise, and
       the five children moved into his mother’s apartment on Monroe Street. Gilliam again
       described the incident of “playing footsies” with Beonca and Brianna. As in other statement,
       Gilliam maintained that this was the last incident of a sexual nature between him and either
       Beonca or Brianna.
¶ 14        Similar to his earlier statement, Gilliam asserted that Brianna and Beonca were always
       the ones that instigated the incidents. Gilliam stated that he never penetrated Brianna, never
       put his mouth on her vagina, and never ejaculated on or in front of her. Gilliam also
       expressed remorse for what he did to the girls. Gilliam stated that he was treated well by
       police and the ASA, and provided the statement freely and voluntarily.
¶ 15        Before trial, Gilliam filed a motion to suppress both statements. The trial court denied
       his motion. The trial court granted Gilliam’s motion to join Beonca’s and Brianna’s cases,
       and the matter proceeded to trial. With respect to Beonca, Gilliam was charged with 6 counts
       of predatory criminal sexual assault, 12 counts of criminal sexual assault, 8 counts of
       aggravated criminal sexual abuse and 8 counts of criminal sexual abuse. With respect to
       Brianna, Gilliam was charged with two counts of predatory criminal sexual assault, three
       counts of criminal sexual assault, four counts of aggravated criminal sexual abuse and four
       counts of criminal sexual abuse. The State proceeded on the counts of predatory criminal
       sexual assault pertaining to penis to vagina contact and aggravated criminal sexual abuse
       pertaining to foot to vagina contact for each victim.
¶ 16        Tenise Gilliam testified that she is the mother of Beonca and Brianna. Tenise began


                                                 -4-
       dating Gilliam in 1996, when Beonca was two years old and Brianna was four months old.
       After dating Gilliam for four to five months, Tenise and her daughters moved in with Gilliam
       at his mother’s apartment on Monroe Street. Gilliam’s brother also lived at the apartment.
       Tenise testified that she worked full time and Gilliam took care of Beonca and Brianna.
¶ 17        Tenise testified that in 1998, she and Gilliam moved into their own apartment on 76th
       Place with their newborn daughter as well as Beonca and Brianna. In 1999, Tenise testified
       that the family moved to Indianapolis, and she had another daughter with Gilliam. Tenise
       testified that she continued to work full time in Indianapolis while Gilliam cared for the
       children.
¶ 18        In 2001, Tenise and Gilliam broke up and Tenise moved back to Chicago with all four
       children. During this time, Tenise lived at her mother’s apartment on Monroe Street with the
       four girls. Gilliam also moved back to Chicago and the children would visit him regularly.
       In January 2002, Tenise and Gilliam reconciled and got married. The couple had a third child
       together. Tenise and Gilliam moved back to Indianapolis with their three children, and
       Beonca and Brianna. The couple lived in Indianapolis for about 11months. In 2003, Tenise
       and the children moved back to her mother’s apartment in Chicago and she divorced Gilliam.
¶ 19        Tenise testified that during the time that she and Gilliam were dating and married, while
       she was at work Gilliam was responsible for taking care of the children. When Beonca was
       four years old and Brianna was two years old, Tenise saw the girls “humping on each other.”
       Tenise explained that Beonca was lying flat on the bed and Brianna was on top of her with
       their bodies moving “up and down.” Tenise testified that she asked the girls “what [were]
       they doing” and they responded that their “daddy play[s] with them like that.” Tenise asked
       Gilliam what the girls meant and he promised that he had never touched them. The following
       day, Tenise came home from work and saw that Beonca’s lip was “busted” and had a crack
       in it. Tenise asked Beonca what happened to her lip. Beonca responded that she had fallen.
¶ 20        Beonca testified that she was 17 years old, attended high school, and worked at a fast-
       food restaurant. She identified Gilliam in open court and explained that he was her mother’s
       boyfriend and eventually became her stepfather and called Gilliam “dad.” Beonca stated that
       when her mother and Gilliam were dating, she lived with her mother, her sister Brianna and
       Gilliam at Gilliam’s mother’s apartment on Monroe Street. Beonca stated that when she was
       living with Gilliam, he started sexually abusing her at the age of four. Gilliam would take
       Beonca to her mother’s bedroom, remove her pants, and place her on top of him. Gilliam
       would then take out his penis and rub it against Beonca’s vagina. Beonca explained that this
       type of sexual abuse occurred during the whole time they lived with Gilliam on Monroe
       Street and whenever her mother was not home. Beonca testified that the sexual abuse
       continued until she was nine years old, when Gilliam and her mother broke up. Beonca also
       confirmed Gilliam’s version of the incident of “playing footsies” while she lived with
       Gilliam at his mother’s apartment on Monroe Street.
¶ 21        Beonca testified that Gilliam sexually abused her while they were living in Indianapolis
       as well. Beonca stated that Brianna was only present one time while Gilliam sexually abused
       her and Beonca never saw Gilliam sexually abuse Brianna. Beonca testified that Gilliam
       sexually abused her until she was nine years old. After Gilliam and her mother broke up in


                                                -5-
       2003, Gilliam did not sexually abuse Beonca again.
¶ 22        Beonca stated that, when she was four years old, she tried to tell her mother about the
       sexual abuse and her mother confronted Gilliam. But, Beonca did not remember the details
       of that confrontation. Beonca stated that after she told her mother, Gilliam instructed her
       never to “tell on him again” and punched her in the mouth with his fist. As a result, Beonca
       did not tell anyone what Gilliam was doing to her. In 2003, Beonca testified that Gilliam left
       her mother for good but she did not tell anyone what happened because she was terrified after
       being hit in the mouth by Gilliam. In 2007, Beonca decided to tell her aunt about the sexual
       abuse. In 2008, Beonca met with police officers and explained how Gilliam had sexually
       abused her.
¶ 23        Brianna testified that she was 15 years old and attended high school. Brianna identified
       Gilliam in open court and testified that he was her mother’s boyfriend and eventually became
       her stepfather. Brianna testified that when she lived with Gilliam in Chicago, it was in an
       apartment on Monroe Street. Brianna testified that she also lived with Gilliam for a period
       of time in Indianapolis.
¶ 24        Brianna testified that when her mother and Gilliam separated, Gilliam lived at his
       mother’s apartment on Monroe Street. Brianna and her little sisters would visit Gilliam at his
       mother’s apartment. Brianna confirmed Gilliam’s account of the incidents involving penis
       to vagina contact. Brianna testified that similar incidents also occurred in Indianapolis.
¶ 25        Brianna further confirmed the incident involving “playing footsies” while she was living
       in Chicago. Brianna testified that she did not remember where she was living at the time of
       the incident. In 2008, Brianna told her aunt about the sexual abuse and then spoke with
       police about what Gilliam had done to her.
¶ 26        The parties stipulated that Gilliam was arrested on January 16, 2009, and that Gilliam’s
       date of birth is April 10, 1974. Gilliam’s statements to the ASA were also admitted into
       evidence and published to the jury.
¶ 27        After the State rested its case, Gilliam made a motion for a directed verdict, which the
       trial court denied. Gilliam rested without presenting any witnesses on his behalf. Following
       arguments, the jury found Gilliam guilty of two counts of predatory criminal sexual assault
       for penis-to-vagina contact with both Beonca and Brianna, and two counts of aggravated
       criminal sexual abuse for foot-to-vagina contact with both Beonca and Brianna.
¶ 28        The trial court denied Gilliam’s motion for a new trial. Gilliam was sentenced to natural
       life for the predatory criminal sexual assault of Beonca and seven years in prison for the
       aggravated criminal sexual abuse of Beonca. Gilliam was also sentenced to natural life for
       the predatory criminal sexual assault of Brianna and seven years in prison for the aggravated
       criminal sexual abuse of Brianna. The trial court denied Gilliam’s motion to reconsider his
       sentences. Gilliam timely appeals.

¶ 29                                        ANALYSIS
¶ 30                                   Illinois Jurisdiction
¶ 31      Gilliam first contends that the trial court committed reversible error when it failed to


                                                -6-
       instruct the jury that the State was required to prove that the alleged criminal acts occurred
       in Illinois, as an element of the charged offenses. Gilliam acknowledges that he forfeited this
       alleged error for review where he neither objected to the jury instructions at trial nor
       presented a proposed jury instruction in line with his argument and failed to raise this issue
       in his posttrial motion. See People v. Piatkowski, 225 Ill. 2d 551, 564 (2007) (defendant must
       timely object and file posttrial motion to preserve issue for review and, with respect to the
       preservation of jury instruction issue on appeal, this requires defendant object to instruction,
       offer alternative one at trial, and raise issue in posttrial motion). Gilliam requests that we
       consider this issue under the plain error doctrine.
¶ 32        The plain error doctrine allows us to consider a forfeited error when either (1) a clear or
       obvious error occurs and the evidence is so closely balanced that the error alone threatens to
       tip the scales of justice against the defendant, regardless of the seriousness of the error, or
       (2) a clear or obvious error occurs and that error is so serious that it affects the fairness of the
       defendant’s trial and challenges the integrity of the judicial process, regardless of the
       closeness of the evidence. Piatkowski, 225 Ill. 2d at 565. Under both prongs of the plain error
       analysis, the burden of persuasion remains with the defendant. Id. Ultimately, before a plain
       error analysis may be undertaken, the defendant must show that an error occurred, for, absent
       error, there can be no plain error. See People v. McGee, 398 Ill. App. 3d 789, 794 (2010)
       (citing People v. Herron, 215 Ill. 2d 167, 187 (2005)).
¶ 33        Gilliam notes that where geographic jurisdiction is unclear, the State must prove beyond
       a reasonable doubt that the relevant acts occurred in Illinois. Gilliam argues that the jury
       should have been instructed that the State was required to prove jurisdiction, and that without
       this instruction, it was possible that the jury concluded that some of the charged counts
       involving Brianna pertained to acts that occurred only in Indiana. We find no error occurred.
¶ 34        The Illinois criminal jurisdiction statute provides that a defendant is subject to
       prosecution in Illinois for a criminal offense if it is “committed either wholly or partly within
       the State.” 720 ILCS 5/1-5(a)(1) (West 2008); People v. Young, 312 Ill. App. 3d 428, 429-30
       (2000). Jurisdiction in a criminal case is an essential element that must be proved beyond a
       reasonable doubt along with the other elements of the offense. People v. Alexander, 354 Ill.
       App. 3d 832, 838 (2004). As with other elements, the State may satisfy its burden of proving
       jurisdiction by either direct or circumstantial evidence. Young, 312 Ill. App. 3d at 430. The
       test applied in an appeal challenging a criminal conviction based on the sufficiency of the
       evidence is whether, after viewing the evidence in the light most favorable to the
       prosecution, any rational trier of fact could find the essential elements of the crime beyond
       a reasonable doubt. Id.
¶ 35        The State provided sufficient evidence to prove beyond a reasonable doubt that Illinois
       had jurisdiction over the charged offenses. The testimony showed that the acts of predatory
       criminal sexual assault and aggravated criminal sexual abuse occurred in Illinois. Beonca’s
       testimony was unimpeached that Gilliam began sexually abusing her when she was four
       years old, while she was living at his mother’s apartment on Monroe Street. Beonca
       described Gilliam’s frequent conduct of bringing her into her mother’s bedroom, removing
       her clothing, and rubbing his penis on her vagina. Beonca specifically testified that while she
       and her family lived on Monroe Street, Gilliam engaged in the incident of “playing footsies,”

                                                   -7-
       in which he touched her vagina with his foot. Beonca explained that after she tried to tell her
       mother about the sexual abuse, Gilliam hit her on the lip with his fist and instructed her not
       to “tell on his again.” Brianna testified that when she was living in Chicago, she and her
       younger sisters would visit Gilliam at his mother’s apartment on Monroe Street. Brianna
       testified that on more than one occasion, while she was visiting Gilliam, he removed her
       clothing and rubbed his penis on her vagina. Brianna also confirmed the incident of “playing
       footsies” while living in Chicago. While Brianna did not remember where she lived at the
       time of the incidents or whether her mother and Gilliam were separated at the time, she
       provided consistent testimony regarding the type of sexual abuse and the fact that it occurred
       in Chicago. Brianna also mentioned that similar incidents of abuse occurred in Indianapolis,
       but she was not questioned and did not provide details about those incidents.
¶ 36       In addition, the girls’ testimony was corroborated by Tenise, who testified that Gilliam
       was in charge of caring for the girls while she was at work. Tenise described an incident that
       occurred when Beonca and Brianna were four and two years old, respectively, and the family
       lived in Chicago. Tenise observed the girls “humping” each other and asked them what they
       were doing. After Beonca and Brianna responded that was how their “daddy play[s] with
       them,” Tenise confronted Gilliam and he denied ever touching either girl. The next day,
       Tenise noticed that Beonca had a split lip. Gilliam asserts that this court should draw a
       negative inference from the State’s failure to call the girls’ aunt to testify as an outcry
       witness. But, Beonca testified that she also told her mother about the sexual abuse, and
       Tenise testified at trial. The girls’ testimony was corroborated by each other and their mother.
¶ 37       Further, Beonca’s and Brianna’s testimony was corroborated by Gilliam’s statements. In
       his statements, Gilliam admitted that he engaged in several acts of sexual abuse with each
       of the girls while they lived in Chicago. Gilliam admitted to having penis to vagina contact
       with Brianna while they lived in an apartment in Chicago. Gilliam also described the incident
       of “playing footsies” with both girls while the family lived at his mother’s apartment on
       Monroe Street in Chicago.
¶ 38       Gilliam contends that without a jury instruction, the jury could have concluded that some
       counts of the charged offenses, especially involving Brianna, only pertained to acts that
       occurred in Indiana instead of Illinois. Gilliam’s contention is without merit.
¶ 39       The testimony was that the alleged acts of sexual abuse occurred in Chicago. While there
       was some testimony that similar acts of sexual abuse occurring while Gilliam and the girls
       lived in Indiana, Gilliam was convicted of two counts of aggravated criminal sexual abuse
       for foot-to-vagina contact with both Beonca and Brianna, which was an incident both girls
       testified happened while they were at Gilliam’s mother’s apartment in Chicago. Gilliam’s
       other convictions were for two counts of predatory criminal sexual assault for penis-to-
       vagina contact with both Beonca and Brianna, which the girls also testified happened while
       they were at an apartment in Chicago. The allegations in Gilliam’s indictment and evidence
       presented at trial pertained to alleged criminal acts in Chicago. Thus, we find that the State
       provided sufficient evidence to prove beyond a reasonable doubt that the alleged criminal
       acts occurred in Illinois. The location element was not unclear, and, therefore, the trial court
       was not bound to sua sponte issue an instruction on the issue of geographic jurisdiction. See
       People v. Lewis, 97 Ill. App. 3d 982, 987 (1981) (trial court was not required to instruct the

                                                 -8-
       jury on its own initiative as to lesser included offense of voluntary manslaughter); People v.
       Leppert, 105 Ill. App. 3d 514, 517-18 (1982) (in prosecution for attempted murder, trial court
       was not required to give, sua sponte, instruction on aggravated battery).
¶ 40        Gilliam, nonetheless, argues that the jury instructions were erroneous where they omitted
       the element of jurisdiction. The purpose of jury instructions is to provide the jury with correct
       legal principles that apply to the evidence, thereby allowing the jurors to reach the proper
       conclusion based on the applicable law and the evidence as presented. People v. Parker, 223
Ill. 2d 494, 500 (2006). Supreme court rules require a circuit court to use Illinois Pattern Jury
       Instructions that are both (1) applicable to the facts and law of the case; and (2) correct
       statements of law. People v. Polk, 407 Ill. App. 3d 80, 108 (2010). Specifically, Supreme
       Court Rule 451(a) states that a trial court “shall” use the pattern criminal instruction when
       it is “applicable in a criminal case, giving due consideration to the facts and the governing
       law *** unless the court determines that it does not accurately state the law.” Ill. S. Ct. R.
       451(a) (eff. July 1, 2006). Where there is no pattern jury instruction on a subject on which
       the court determines the jury should be instructed, the court has the discretion to give a non-
       pattern instruction. People v. Hudson, 222 Ill. 2d 392, 400 (2006).
¶ 41        A reviewing court will reverse a trial court’s determination as to what instructions to give
       only if it finds that the trial court abused its discretion. People v. Walker, 392 Ill. App. 3d
277, 293 (2009). In making this determination, we are to examine whether the instructions
       given, when taken as a whole, fairly, fully and comprehensively apprised the jury of the
       relevant law. Parker, 223 Ill. 2d at 501.
¶ 42        Reviewing the jury instructions given by the trial court as a whole, we find no error. The
       jury instructions fairly and fully stated the law as it related to the evidence. The jury received,
       among other instructions, Illinois Pattern Jury Instructions, Criminal, No. 11.104 (4th ed.
       2000) (hereinafter, IPI Criminal 4th), which covered the necessary elements for the charged
       offenses of predatory criminal sexual assault. The jury also received IPI Criminal 4th No.
       11.62A, which instructed it on the elements for the charged offenses of aggravated criminal
       sexual abuse. While Gilliam contends that “the jury, if asked, might well have doubted that
       any sexual conduct against [Brianna] was in Illinois,” we reject Gilliam’s speculative
       argument and decline to invade the jury’s role as the trier of fact. People v. Carrilalez, 2012
IL App (1st) 102687.
¶ 43        As previously discussed, the trial testimony was clear that the alleged acts of sexual
       abuse occurred in Chicago, Illinois. While there was some testimony that similar acts of
       sexual abuse occurred while Gilliam and the girls lived in Indiana, Gilliam’s convictions
       cannot be reversed on this basis where, viewing all of the evidence in the light most
       favorable to the State, we find that the essential elements of the crimes, including jurisdiction
       in Illinois, were proven beyond a reasonable doubt. See People v. Wheeler, 226 Ill. 2d 92,
       117 (2007) (trier of fact is not required “to search out all possible explanations consistent
       with innocence and raise them to a level of reasonable doubt” (internal quotation marks
       omitted)).
¶ 44        Because we find no error in the trial court’s jury instructions, we decline to review
       Gilliam’s claim under plain error analysis. We also need not consider Gilliam’s alternative


                                                  -9-
       argument that trial counsel was ineffective for failing to object to the jury instructions at trial
       and include the issue in his posttrial motion.

¶ 45                       Compliance With Supreme Court Rule 431(b)
¶ 46       Gilliam next contends that the trial court erred when it failed to inquire whether potential
       jurors “understood” and “accepted” the principles identified in Supreme Court Rule 431(b).
       Gilliam also argues that the trial court violated Rule 431(b) in that the court did not ask
       prospective jurors whether they understood and accepted the principle that a defendant is not
       required to offer any evidence on his or her own behalf. Gilliam concedes that he failed to
       preserve the issue of Rule 431(b) compliance because he failed to object or raise the issue
       in a posttrial motion. But, Gilliam maintains that we may consider his claim under the plain
       error doctrine despite his procedural default because the evidence was closely balanced.
¶ 47       As discussed earlier, the plain-error doctrine is used to bypass normal forfeiture
       principles and to allow a reviewing court to consider unpreserved claims of error in specific
       circumstances. People v. Averett, 237 Ill. 2d 1, 18 (2010). The plain-error doctrine allows
       errors not previously challenged to be considered on appeal if either: (1) the evidence is so
       closely balanced that the error alone threatened to tip the scales of justice against the
       defendant; or (2) the error was so fundamental and of such magnitude that it affected the
       fairness of the trial and challenged the integrity of the judicial process, regardless of the
       closeness of the evidence. Piatkowski, 225 Ill. 2d at 565. We first consider whether error
       occurred.
¶ 48       At issue is compliance with Rule 431(b). We review compliance with supreme court
       rules and determine the consequences, if any, that flow from noncompliance de novo. See
       People v. Wilmington, 2013 IL 112938, ¶ 26. The version of Rule 431(b) in effect when
       Gilliam was tried provided:
               “(b) The court shall ask each potential juror, individually or in a group, whether that
           juror understands and accepts the following principles: (1) that the defendant is presumed
           innocent of the charge(s) against him or her; (2) that before a defendant can be convicted
           the State must prove the defendant guilty beyond a reasonable doubt; (3) that the
           defendant is not required to offer any evidence on his or her own behalf; and (4) that the
           defendant’s failure to testify cannot be held against him or her; however, no inquiry of
           a prospective juror shall be made into the defendant’s failure to testify when the
           defendant objects.
               The court’s method of inquiry shall provide each juror an opportunity to respond to
           specific questions concerning the principles set out in this section.” Ill. S. Ct. R. 431(b)
           (eff. May 1, 2007).
¶ 49       Before the voir dire of individual panel members, the trial court admonished the entire
       group of potential jurors about the principles set forth in the rule as follows:
           “All right, now the defendant is presumed to be innocent of the charges against him. This
           presumption remains with the defendant throughout the trial and is not overcome unless
           by your verdict you find that the State has proven the defendant guilty beyond a
           reasonable doubt.

                                                  -10-
               Does anybody have any quarrel with this proposition of law, the presumption of
          innocence? If so, raise your hand.
               Let the record reflect there are none.
               The State has the burden of proving the guilt of the defendant beyond a reasonable
          doubt. This burden remains upon the State throughout the trial.
               Does anybody have any quarrel with this proposition of law, the burden of proof? If
          so raise your hand.
               The record reflect there are none.
               The defendant is not required to prove his innocence. Does anybody have any quarrel
          with this proposition of law? If so, raise your hand.”
       The trial court noted that prospective juror number 9 raised her hand. The court continued:
               “The defendant has the absolute right to remain silent, and he can elect to sit there,
          not testify in his own defense and rely on the presumption of innocence. You may draw
          no inference from the fact that the defendant chooses to remain silent. Either in favor of
          or against the defendant because he elects to remain silent. Anybody have any quarrel
          with this proposition of law, the right of the defendant to remain silent? If so, raise your
          hand.”
       The trial court noted that prospective juror number 9 again raised her hand. The court
       continued:
               “All right, now ladies and gentlemen, to give you an idea of the way these four
          propositions of law work, if you put them all together, if I took the first 12 of you right
          now whose names were called and gave you your verdict forms and told you to go back
          in that jury room and deliberate and reach a verdict, could you do it? And right now I’m
          sure there’s somebody thinking at least one, doggone it, Judge, how do you expect me
          to decide this case, if I haven’t heard any evidence? You see but that would be wrong
          because since the defendant is presumed to be innocent of the charges against him, and
          you’ve heard no evidence to remove that presumption, and since the State has the burden
          of proving the guilt of the defendant beyond a reasonable doubt, and you’ve heard no
          evidence from them to sustain their burden, and since the defendant is not required to
          prove his innocence, you can’t consider the fact that he hasn’t called any witnesses or put
          on a defense case. And since the defendant has the absolute right to remain silent and you
          can’t either consider that either for or against him. The only possible verdict you could
          come back with right now at this moment would be not guilty.
               Those are the way *** those four propositions of law work, if you put them all
          together.
               Is there anybody here, other than [prospective juror number 9] who cannot apply
          those four propositions of law in the manner that I’ve indicated? If so, raise your hand.
               All right, then I take it that all of you both understand and accept these four
          propositions of law. If not, raise your hand.
               The record reflect[s] there are none.”
¶ 50      Gilliam now contends that the trial court violated Rule 431(b) in that the court did not

                                                -11-
       ask potential jurors whether they understood and accepted the principle that he was not
       required to offer any evidence on his or her own behalf. Gilliam asserts that the trial court
       also erred by asking only whether the prospective jurors had “any quarrel” with the other
       three principles enumerated in the rule, but not asking whether they also “understood” those
       three principles.
¶ 51        The State relies on People v. Digby, 405 Ill. App. 3d 544, 548 (2010), to argue that
       specific language is not required to demonstrate that the trial court complied with Rule
       431(b). In Digby, the trial court asked potential jurors whether they “had a problem” with the
       presumption of the defendant’s innocence, whether they “disagreed” with the State’s burden
       of proof, and whether they would hold defendant’s failure to testify against him. Digby, 405
Ill. App. 3d at 548. Finding no error, the court held that although the trial court “did not use
       the precise language of Rule 431(b), the words it did use were appropriate and clearly
       indicated to the prospective jurors that the court was asking them whether they understood
       and accepted the principles enumerated in the rule.” Digby, 405 Ill. App. 3d at 548. Our
       supreme court, however, later addressed this issue in People v. Wilmington, 2013 IL 112938.
       That case holds that the trial court failed to comply with Rule 431(b) when it asked
       prospective jurors whether any of them disagreed with the principles of law. In doing so, the
       court stated:
                 “As this court stated in Thompson, Rule 431(b) requires that the trial court ask
            potential jurors whether they understand and accept the enumerated principles,
            mandating ‘a specific question and response process.’ Thompson, 238 Ill. 2d at 607.
            While it may be arguable that the court’s asking for disagreement, and getting none, is
            equivalent to juror acceptance of the principles, the trial court’s failure to ask jurors if
            they understood the four Rule 431(b) principles is error in and of itself. Moreover, the
            trial court did not even inquire regarding the jury’s understanding and acceptance of the
            principle that defendant’s failure to testify could not be held against him. Thus, error
            clearly occurred.” (Emphases in original.) Id. ¶ 32.
¶ 52        Here, the trial court initially asked the prospective jurors if they had “any quarrel” with
       the principles under Rule 431(b). The trial court went on to offer a hypothetical example to
       explain how the four principles enumerated in the rule work. After this example, the trial
       court asked the potential jurors, “Is there anybody here *** who cannot apply those four
       propositions of law in the manner that I’ve indicated? If so, raise your hand. *** All right,
       then I take it that all of you both understand and accept these four propositions of law. If not,
       raise your hand.” (Emphases added.) Therefore, the record shows that the trial court asked
       the potential jurors whether they understood and accepted the enumerated principles, and
       used the “specific question and response process” required by Rule 431(b). See Wilimington,
       2013 IL 112938 ¶ 32.
¶ 53        Gilliam also asserts that the trial court did not comply with Rule 431(b) where it failed
       to ask the prospective jurors whether they accepted the third principle, namely, that a
       defendant is not required to offer any evidence on his or her own behalf. We disagree.
¶ 54        The record shows that the trial court initially asked the potential jurors if they had “any
       quarrel” with the proposition that “The defendant is not required to prove his innocence.”


                                                 -12-
       The trial court then went on to explain how the four principles work, including the
       proposition that “the defendant is not required to prove his innocence, you can’t consider the
       fact that he hasn’t called any witnesses or put on a defense case.” The trial court then asked
       the potential jurors to raise their hands if they did not “both understand and accept” the four
       principles of law. Thus, the trial court inquired into the potential jurors’ understanding and
       acceptance of the principle that Gilliam was not required to offer any evidence on his own
       behalf. Consequently, we find no error with respect to the court’s Rule 431(b) admonitions
       to the potential jurors.
¶ 55       We note that even if the trial court’s admonishments did not comply with the precise
       language, and question and response process mandated by Rule 431(b), any error would not
       rise to the level of plain error in this case. First, as previously discussed, the evidence was
       not closely balanced where Beonca and Brianna testified consistently about the acts of sexual
       abuse, and their testimony was corroborated by their mother and Gilliam’s statements.
       Second, Gilliam has not established that any violation of Rule 431(b) resulted in a biased
       jury. Wilmington, 2013 IL 112938, ¶¶ 33-34.

¶ 56                                      Duplicate Fees
¶ 57       Gilliam lastly argues, and the State agrees, that the trial court improperly imposed
       duplicate fees: two $200 DNA fees and two $100 State’s Attorney trial fees. The trial court
       imposed a $200 DNA fee for each case in which Gilliam was convicted (No. 09 CR 3078
       and No. 09 CR 3079). But, the statute only requires one DNA sample to be collected from
       Gilliam and stored in the DNA database. 730 ILCS 5/5-4-3 (West 2008); see also People v.
       Marshall, 242 Ill. 2d 285, 300 (2011).
¶ 58       The trial court also imposed two $100 State’s Attorney trial fees, although Gilliam’s two
       cases were joined and tried together before a jury for two days. Thus, only a single $100 trial
       fee should have been assessed for the two days of trial, $50 for each day of trial. 55 ILCS
       5/4-2002.1(a) (West 2008).
¶ 59       Accordingly, we vacate the portion of the trial court’s order requiring Gilliam to pay
       duplicate fees of $200 for DNA fees and $100 for the State’s Attorney trial fees. The order
       should reflect only one $200 DNA fee and one $100 State’s Attorney trial fee.

¶ 60                                      CONCLUSION
¶ 61       We affirm Gillian’s convictions where the jury was properly instructed in this case and
       the evidence clearly established that the alleged criminal acts occurred in Illinois.
¶ 62       We also find that the trial court complied with Rule 431(b) in admonishing potential
       jurors on key legal principles.
¶ 63       We vacate the portion of the trial court’s order requiring Gilliam to pay duplicate fees of
       $200 for DNA fees and $100 for the State’s Attorney trial fees.

¶ 64      Affirmed.


                                                -13-